



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4     (1)
Subject to subsection (2), the presiding judge
    or justice may make an order directing that any information that could identify
    the complainant or a witness shall not be published in any document or
    broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)   an offence under section 151, 152,
    153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211,
    212, 213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)  an offence under section 144
    (rape), 145 (attempt to commit rape), 149 (indecent assault on female), 156
    (indecent assault on male) or 245 (common assault) or subsection 246(1)
    (assault with intent) of the
Criminal Code
, chapter C-34 of the Revised
    Statutes of Canada, 1970, as it read immediately before January 4, 1983, or

(iii) an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
    157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect of the offences referred
    to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)  at the first reasonable
    opportunity, inform any witness under the age of eighteen years and the
    complainant of the right to make an application for the order; and

(b)  on application made by the
    complainant, the prosecutor or any such witness, make the order.

(3)
In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)
An order made under this section does not apply in respect
    of the disclosure of information in the course of the administration of justice
    when it is not the purpose of the disclosure to make the information known in
    the community. 2005, c. 32, s. 15; 2005, c. 43, s. 8(3)(b).

486.6     (1)
Every person who fails to comply with an order
    made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is guilty of an
    offence punishable on summary conviction.

(2)
For
    greater certainty, an order referred to in subsection (1) applies to prohibit,
    in relation to proceedings taken against any person who fails to comply with
    the order, the publication in any document or the broadcasting or transmission
    in any way of information that could identify a victim, witness or justice
    system participant whose identity is protected by the order. 2005, c. 32, s.
    15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. McGarvie, 2014 ONCA 394

DATE: 20140514

DOCKET: C50114

Hoy A.C.J.O., MacPherson and Blair JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Stuart James McGarvie

Applicant (Appellant)

Kristin Bailey, for the applicant (appellant)

Michael Perlin, for the respondent

Heard and orally released:  April 29, 2014

On appeal from the conviction entered on January 9, 2009
    by Justice D.J. Halikowski of the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant appeals his conviction of possession and distribution of
    child pornography on the basis that the trial judge misapprehended the
    evidence.

[2]

He points to para. 91 of the trial judges reasons, where the trial
    judge wrote that The evidence of Kimberly McGarvie puts the Accused at home
    [on October 3, 2005] perhaps with his son present in the residence. The
    appellant argues that in finding that he was at home on October 3, 2005, when
    child pornography was displayed on the home computer, the trial judge made a
    mistake as to the substance of the evidence as to his whereabouts on October 3,
    2005, and that this mistake played an essential part in the trial judges
    reasoning process resulting in his conviction.

[3]

We are not persuaded that the trial judge was mistaken as to the
    evidence.

[4]

There was ample evidence supporting the trial judges conclusion that
    the appellant was home on Monday, October 3, 2005. This included the evidence
    of Kimberly McGarvie, the appellants wife, that the appellant, who had
    suffered a series of accidents in pursuing his hobby of Motocross racing,
    including breaking his back on September 4, 2005, was off work, recuperating
    from an accident, for most of 2005 but had returned to his transport business
    in 2006. It also included the appellants own evidence. He testified that
    after he broke his back he was unable to even get out of bed for at least three,
    maybe four weeks.  Further, he testified that if he was not working during the
    work week, he would be home during the day.  And, in an October 18, 2005
    e-mail, the appellant indicated that his back was a lot better, he was not
    yet riding, and was [g]ettin [sic] lots of stuff done around the house so its
    alright.

[5]

In any event, if the trial judge made an error as to the substance of
    the evidence as to the appellants whereabouts on October 3, 2005, it was not
    essential to his conviction.  It was merely part of the narrative on
    opportunity. The evidence established that illegal content was also displayed
    on other days, when only the appellant could have been on the computer.  Each
    time, the illegal content was displayed in the midst of a particular recognizable
    pattern of behaviour revealed through internet histories. The internet history
    of October 3, 2005 revealed the same distinctive pattern of behaviour  searching
    the internet for matters related to the sports of Motocross and Motocross
    racing, interspersed with accessing child pornography sites, downloading,
    observing and storing the material on his hard drive.  The pattern pointed to
    the appellant.

[6]

We are not satisfied that a miscarriage of justice has occurred within
    the meaning of s. 686(1)(a)(iii) of the
Criminal Code
. This appeal is
    accordingly dismissed.

Alexandra
    Hoy A.C.J.O.

J.C.
    MacPherson J.A.

R.A.
    Blair J.A.


